This matter is before the court on an appeal from an order of the Board of Tax Appeals affirming a sales tax assessment made by the state Tax Commissioner against the appellant in connection with its purchase of four motor trucks at Toledo, Ohio.
Appellant is engaged in the manufacture and sale of alfalfa meal. In pursuit of that business it procures alfalfa hay from leased lands, and the trucks in question are used solely in the seasonal occupation of hauling such hay from the fields to appellant's four dehydrating plants in northwestern Ohio.
Section 5546-2, General Code, a part of the Ohio *Page 228 
Sales Tax Act, provides that for stated purposes an excise tax in given amounts shall be levied on each retail sale made in Ohio of tangible personal property, with certain exceptions.
Exempted from the tax by virtue of Section 5546-1, General Code, are articles to be used by the consumer directly in the production of tangible personal property for sale by manufacturing, processing or farming.
It is the contention of the appellant that "The motor trucks involved herein are used in farming and they are used directly in the production of tangible personal property for sale by manufacturing or processing."
Both the Tax Commissioner and the Board of Tax Appeals took the view that the trucks were subject to the excise tax imposed by law, since they were used exclusively intransporting the alfalfa hay from the fields to the dehydrating plants, over the public roads, and were not engaged in actually sowing, drilling, cultivating or harvesting the hay or in converting it into a manufactured product, so as to bring them within the meaning of the words of exemption contained in Section 5546-1, General Code.
We are in accord with such determination, and, finding the decision of the Board of Tax Appeals neither unreasonable nor unlawful upon the facts, affirm the same.
Decision affirmed.
WEYGANDT, C.J., TURNER, MATTHIAS and HART, JJ., concur.
  BETTMAN, J., not participating. *Page 229